Title: From Thomas Jefferson to Martha Jefferson Randolph, 17 January 1802
From: Jefferson, Thomas
To: Jefferson, Martha (Martha Jefferson Randolph),Randolph, Martha Jefferson


          
            Washington Jan. 17. 1802.
          
          This is merely, my dear Martha, to say that all is well. it is very long since I have heard from you, my last letter from Edgehill being of the 6th. of Dec. a letter of Jan. 6. from mr Eppes at Richmond informed me that Maria was entirely reestablished in her health, & her breast quite well. the little boy too was well & healthy.—Dr. Gantt has inoculated six of his Cow pox patients with the small pox, not one of which took it. many have been tried in Philadelphia, & with the same issue. as the matter here came from Monticello, and that at Philadelphia from this place, they establish the genuineness of our inoculations & may place our families & neighbors in perfect security.  Congress have as yet passed but one bill. the repeal of the Judiciary law is rather doubtful in the Senate, by the absence of two republican Senators. great opposition is made to the reduction of the army, the navy, and the taxes. they will be reduced; but some republican votes will fly the way on the occasion. mr Dawson arrived here three or four days ago. present me affectionately to mr Randolph, and the young ones, and be assured yourself of my constant & tenderest love.
          
            Th: Jefferson
          
          
            P.S. in my last week’s letter to mr Randolph I inclosed one for mr Lilly with 940. D. in it, which I shall be glad to hear got safe to hand.
          
        